991 So.2d 1001 (2008)
STATE of Florida, Petitioner,
v.
Thomas LONGO, Respondent.
No. 4D08-2453.
District Court of Appeal of Florida, Fourth District.
October 1, 2008.
No response for respondent.
Bill McCollum, Attorney General, Tallahassee, and Melanie Dale Suber, Assistant Attorney General, West Palm Beach, for petitioner.
PER CURIAM.
For the same reasons discussed in State v. Cam Voong Leng, 987 So.2d 236 (Fla. 4th DCA July 30, 2008), we grant the State's petition for writ of certiorari and quash the circuit court's order denying the petition for writ of prohibition. Although we do not believe that the trial court judge holds any personal bias or prejudice against the Seminole Indian Tribe, the motion to disqualify was, technically, legally sufficient under these circumstances. Id.
SHAHOOD, C.J., POLEN and MAY, JJ., concur.